Citation Nr: 1720247	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-26 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of an overpayment in the amount of $15,782.00, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision.

This case was initially remanded by to afford the Veteran a Travel Board hearing in March 2015.  The case is back before the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to provide the Veteran with a Board hearing.  Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown. 38 C.F.R. § 20.704 (c) (2016).  If good cause is not shown, the Veteran and her representative will be promptly notified and given an opportunity to appear at the hearing as previously scheduled. 38 C.F.R. § 20.704 (c).  If a veteran fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the veteran failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted. 38 C.F.R. § 20.704(d).  The determination as to whether good cause is shown is made by the Board. 38 C.F.R. § 20.704 (c).

The Veteran indicated on her September 2012 substantive appeal that she wished to be scheduled for a Board hearing at a local VA office.  Pursuant to the March 2015 Board remand, the hearing was scheduled on October 5, 2015.  On October 2, 2015, the Veteran requested a new hearing date because she was unable to procure transportation to her hearing.  She requested a rescheduled hearing at that time.  No other communication is of record from the Veteran, and she did not appear for the hearing on October 5, 2015.  In an April 2017 post-remand brief, the Veteran's representative noted this factual history and noted that her hearing had yet to be rescheduled.  

Here, the Veteran requested a new hearing only three days before her hearing.  Her request was made via telephone.  The Veteran's request falls outside the time limit set by 38 C.F.R. § 20.704 (c), and the Veteran failed to appear. 

Despite the Veteran's failure to appear, the Board finds that the record demonstrates good cause for the Veteran's failure to appear for her hearing.  The record does not show that the Veteran was informed that her hearing would not be rescheduled.  The only communication of record is her request for a rescheduled hearing three days before her October 2015 hearing.  There is no indication the VA employee informed her via telephone that her hearing would not be rescheduled and her claim decided without a Board hearing.  It appears the Veteran requested a new hearing and simply waited for a new one absent any indication that she would not be provided with another hearing.  Further, the Board finds that the Veteran's cited reason for her failure to appear, her inability to procure transportation to the hearing, is good cause for her failure to appear.  Thus, remand is appropriate to afford the Veteran another opportunity to present testimony at a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge (VLJ) at her local RO.  Provide her and her representative reasonable advance written notice of the date, time, and location of her requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




